Citation Nr: 1019920	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-34 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for left ear tinnitus. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, P.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claims.  

When this matter was initially before the Board in June 2009, 
the Board denied the Veteran's claims for entitlement to 
service connection for bilateral hearing loss and left ear 
tinnitus.  The Veteran appealed the Board's June 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in a January 2010 order, granted the 
parties' joint motion for remand, vacating the Board's June 
2009 decision and remanding the case for compliance with the 
terms of the joint motion. 

The Board notes that, at his January 2009 hearing, the 
Veteran submitted additional evidence in support of his 
claim, along with a waiver of RO consideration.  Accordingly, 
this evidence will be considered in this decision.  38 C.F.R. 
§ 20.1304 (2009).  The Board also notes that the Veterans Law 
Judge that conducted the Veteran's January 2009 hearing is no 
longer with the Board.  However, insofar as the Board is 
herein granting the Veteran's service connection claims, 
representing a full grant of the benefits sought on appeal, 
the Board finds that no prejudice results to the Veteran in 
not affording him an additional opportunity to present 
testimony before a different Veteran's Law Judge.  See 38 
C.F.R. § 20.707. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his active service. 

2. The Veteran's left ear tinnitus was incurred in, or caused 
by, his active service. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009). 

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claims for service connection are 
granted, any failure in notifying or assisting him is 
harmless error.  

The Veteran contends that his hearing loss and tinnitus were 
caused by in-service noise exposure while working as a 
Continuous Wave (CW) Radioman, the duties of which required 
him to wear a headset for hours at time while sending and 
receiving messages.  The Veteran has also reported that he 
had hearing loss and tinnitus upon separation from service, 
and that these conditions have continued since.  The 
Veteran's DD-214 confirms that his military occupational 
specialty was as a communications center operator.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  As discussed below, however, there 
is no evidence in the Veteran's claims file of compensable 
hearing loss within one year of separation from service in 
December 1962, so the presumptive provisions of 38 C.F.R. 
§3.307(a) and 3.309(a) for a chronic disease do not apply to 
this case.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Service medical records indicate that the Veteran had 15/15 
hearing bilaterally on whispered voice hearing tests 
conducted at his induction examination in December 1958 and 
at his separation examination in December 1962.  These 
records also show that the Veteran did not receive treatment 
for, or complain of, hearing loss or tinnitus during service.  

Post-service, in February 2006, the Veteran was afforded a VA 
audiological examination.  At the outset of the examination 
report, the examiner stated that he had reviewed the 
Veteran's claims file, noting that there was no audiometric 
information of record.  The examiner also noted the Veteran's 
reports that he had been exposed to noise as a radio operator 
while in the Navy, had no significant post-service noise 
exposure, and had experienced tinnitus for the past 25 to 30 
years.  The February 2006 audiogram revealed hearing loss was 
in accordance with VA standards.  See 38 C.F.R. § 3.385.  
Based on his puretone audiometrical testing, the examiner 
diagnosed the Veteran with mild to moderately severe 
sensorineural hearing loss of the right ear, mild to 
moderately severe mixed hearing loss of the left ear, and 
tinnitus.  The examiner went on to report that, due to the 
absence of information in the Veteran's claims file, and 
specifically, the lack of audiometric information, he could 
not provide an opinion as to the etiology of the Veteran's 
hearing loss.  Similarly, the examiner reported that he was 
unable to provide an opinion as to the etiology of the 
Veteran's tinnitus due to the absence of information in the 
claims file.  

Subsequently, in December 2008, the Veteran sought private 
treatment for his hearing loss and tinnitus from Dr. Dale C. 
Harrington.  Dr. Harrington reported that he had reviewed the 
Veteran's DD-214, and noted that, during service, the Veteran 
had worked as a radioman, a position in which he was required 
to wear headphones over his ears that emitted a constant 
static noise.  Dr. Harrington also noted the Veteran's report 
that he had experienced hearing loss and tinnitus since the 
time of his discharge from service.  Based on his puretone 
audiometrical testing results, Dr. Harrington diagnosed the 
Veteran with bilateral high frequency hearing loss, which he 
noted was much more pronounced than he would have expected 
for a 69-year old, as well as a mild conductive hearing loss 
component in the low frequencies in the left ear.  Dr. 
Harrington went on to provide the opinion that the Veteran's 
bilateral sensorineural (high frequency) hearing loss and 
tinnitus were directly related to noise exposure experienced 
as a radioman in the military.  In this regard, Dr. 
Harrington again noted that the Veteran had been required to 
wear headphones on his hears for prolonged periods of time 
during service, during which time he was constantly exposed 
to static noise.  

Additionally, in his April 2006 notice of disagreement and 
his October 2007 substantive appeal, the Veteran again 
reported his exposure to noise during service, stating that 
he experienced acoustic trauma while working as a CW radio 
operator.  He also reported that he has not experienced post-
service noise exposure.    

Finally, at his January 2009 Board hearing, the Veteran 
reported that his hearing loss and tinnitus began shortly 
after separation from service.  The Veteran also reported 
that he was exposed to noise during service while working as 
a CW radioman, a position in which was on a headset for many 
hours a day, seven days a week, for over three years.  The 
Veteran also stated that he did not have any significant 
post-service noise exposure.  

There is no reason to doubt the credibility of the Veteran in 
reporting exposure to noise during service.  His records are 
internally consistent, and it is facially plausible that he 
was exposed to noise while in service, especially given his 
prolonged exposure to static and other radio noise while 
working as a communications center operator.  The Veteran is 
also competent to report the symptoms of hearing loss and 
tinnitus.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).  It is within the Veteran's realm of personal 
knowledge whether he has difficulty hearing and buzzing in 
his ears.  

Further, the Veteran's private doctor, Dr. Harrington, 
provided the opinion that his hearing loss and tinnitus were 
directly related to the noise he exposure experienced as a 
radioman in the military.  Although there is no indication 
that Dr. Harington reviewed the Veteran's complete claims 
file prior to providing this opinion, he did have the benefit 
of the Veteran's verbal history regarding noise exposure, 
which was consistent with the evidence of record, and he did 
review a copy of the Veteran's DD-214.  The Board finds the 
medical opinion of Dr. Harrington to be probative as to the 
etiology of the Veteran's hearing loss and tinnitus.  

The Board also acknowledges the February 2006 VA examiner's 
opinion that the etiology of the Veteran's hearing loss and 
tinnitus could not be determined, as there was no evidence of 
earlier audiometric testing of record.  However, insofar as 
this opinion fails to provide a clear statement as to the 
etiology of the Veteran's hearing loss and tinnitus, the 
Board finds this opinion to be of little probative value.  
See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the 
Board may discount the value of competent medical evidence 
based on factors including the lack of a definitive statement 
as to etiology); see also Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997) (the Board has authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (stating that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two).  

Therefore, the Veteran meets all three elements required for 
service connection.  He currently has hearing loss and 
tinnitus.  Additionally, the Veteran has consistently 
reported the incidents in service which caused these 
conditions, as is evidenced by his private treatment records, 
VA examination report, hearing testimony, and statements 
supporting his claim, and which is further bolstered by his 
military duty assignment as a communications center operator.  
Finally, Dr. Harrington has attributed the Veteran's hearing 
loss and tinnitus to his time in service, thereby providing 
the necessary nexus between the claimed in-service injury and 
the present disabilities.  Moreover, the Veteran has reported 
that he has suffered from hearing loss and tinnitus since 
service, and his statements are competent and credible 
evidence of continuity of symptomatology.  Accordingly, 
applying the benefit of the doubt doctrine, any doubt is 
resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  
Therefore, the Veteran's claims for service connection for 
bilateral hearing loss and left ear tinnitus are granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for left ear tinnitus is 
granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


